Title: To Thomas Jefferson from John Smith, 2 February 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Feby. 2d. 1807—
                        
                        As I become more & more convinc’d of the necessity of giving you information from every quarter of
                            the union, I beg leave to subjoin an extract from a letter Just received from Greenville Mississippi Territory under date
                            of the 6th ultimo—
                        “We have had a considerable alarm of late concerning Col. Burr & his intended expedition, but I
                            believe it will evaporate in smoke. We want a good Judge Appointed in our Territory. Peter Brian Bruan is by no means a
                            proper person, for he is always drunk when he can get any thing to drink. The last Supreme Court that was held in
                            Washington, I was told by incontestable evidence, that he was drunk every day of the Court & some times took a nap
                            on the Bench
                        Nathan Kempers trial has not yet come on But Reuben Kempers did at the last term & was allowed $6,000
                            damages against Horton for taking him some time ago to deliver up to the Spaniards—This will set him a float again.”
                        I am Sir very respectfully & faithfully yours &c
                        
                            John Smith (Ohio)
                        
                    